Title: From George Washington to Brigadier General George Clinton, 19 January 1777
From: Washington, George
To: Clinton, George



Dear Sir
Head Quarters Morris town 19th Jany 1777

Altho’ I have not the least doubt of your Zeal and Activity, I cannot help reminding you of the Necessity there is, for your raising and bringing into Service, as expeditiously as possible, the Body of Men, of which your State have given you the command.
I am clearly of opinion that the Enemy are collecting their force, with an intent to make a Stroke at this Army, which they will never

suffer to keep them pent up at Brunwsic and Amboy, distressed for necessaries, if they can help it. Neither will they venture to move forward towards Philadelphia and leave their Rear exposed. Upon every military principle therefore, we ought to expect and be prepared for an Attack. The time for which the Pennsylvania Militia, who first came into Service, engaged, is nearly expired, after which you know they cannot be depended upon; and tho’ I hear of great Numbers to be expected to replace them, they do not come up as fast I could wish. The Number of Eastern Continental Troops, who are engaged to the latter End of this Month and middle of next, are not above Eight hundred, and the southern Regiments are reduced to a handfull.
The Enemy I hope are deceived as to our Numbers, and we must endeavour to keep them so, till we can draw in the new Levies. I have set every Engine to work, to forward the recruiting Service, which I am informed goes on successfully in most places as to raising the Men, but the arming and cloathing will take up some time.
You will not wonder, after this State of our Affairs, that I should be anxious to hear of your Brigade’s being compleated and ready for Service. I am Dear Sir Yr most obt Servt

Go: Washington

